Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/22 has been entered.
 
Priority
Upon consideration of the amended claims, the effective filing and priority date of the claims has been reconsidered. Since the provisional appl., 63087657, doesn’t provide support to the claim limitation “wherein at least about 50% of particles in the composition are about 1-3 µm in size”, the effective filing and priority date of the pending claims is 10/5/21. 

Status of Claims
Claims 1-6 and 15-25 are pending as of the reply and amendments filed on 10/28/22. Claims 7-14 have been canceled. 
The amendments to the specification to address minor errors are acknowledged and accepted. 
The previous 103 rejection of record over Kabra, USP 9044484, in view of Horn, US 20140378401 is withdrawn in consideration of the amended claims.
New rejections under 35 USC 103 are made upon consideration of the amended claims, discussed below.
Claims 1-6 and 15-25 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karavas et. Al., WO 2019091596 A1 (publ. 5/16/2019, cited in an IDS) in view of Cetina-Cizmek et. al., US 20130065888 (publ. 3/14/13, cited in an IDS).
The claims are drawn to a method of treating elevated intraocular pressure (IOP) in a mammalian eye comprising administering an effective amount of a pharmaceutically acceptable and ophthalmologically suitable composition to the eye no more than twice per 24-hour period, the composition comprising: brinzolamide in an amount of about 0.1-10 wt% of the composition; brimonidine in an amount of about 0.01-0.5 wt% of the composition; benzalkonium chloride in an amount of about 0.007-0.02 wt% of the composition; wherein the composition comprises less than 1% non-ionic surfactant; and wherein at least about 50% of particles in the composition are about 1-3 µm in size. 
Karavas teaches aqueous ophthalmic compositions for decreasing intraocular pressure in patients with ocular hypertension or open angle glaucoma, wherein the composition comprises a combination of brinzolamide and brimonidine, benzalkonium chloride, a borate, and a single polyol (title & abstract; p. 1, lines 6-11). Karavas teaches the ophthalmic compositions have increased stability, fewer side effects, and require a lower concentration of preservative (p. 3, lines 18-30). Karavas teaches administration of the composition topically to the eye (p. 5, lines 8-11). Karavas teaches the composition to comprise from 0.001-0.006% (w/v) benzalkonium chloride (p. 8, lines 32-34). Applicants’ specification has defined “about” to be interpreted as ±10% of the indicated values (para [0024]); thus “about” 0.007% by weight encompasses the range 0.0063-0.0077% wt. Karavas’ teaching of 0.006% by weight benzalkonium chloride is therefore quite close to the claimed amount of “about” 0.007 wt%, which encompasses 0.0063 wt%. Karavas teaches borates to include boric acid as well as borate salts, and polyols to include sugars, sugar acids, and sugar alcohols, with mannitol, glycerin, xylitol, sorbitol, and propylene glycol included as preferred polyols (p. 6, lines 7-27). Karavas teaches the concentration of borate to range from at least about 0.05% w/v, and advantageously less than about 1.0% w/v; Karavas teaches the polyol to typically range from about 1-5% w/v (p. 6, lines 12-33). Karavas further teaches the composition to comprise a tonicity agent, with sodium chloride taught as a preferred tonicity agent, in a concentration from 0.6-1.1% w/v (p. 7, lines 20-29). Karavas teaches the composition may comprise a surfactant, with tyloxapol included as a preferred surfactant; the concentration of surfactant is less than 1.0% (p. 10, lines 15-20). Karavas further teaches the inclusion of an anionic polymer as a viscosity or suspending agent, with carbomers included as preferred polymers (p. 9, lines 5-26). Karavas teaches suspension compositions (p. 5, lines 18-20; p. 9, lines 5-9). Karavas teaches an example composition comprising 1% w/v brinzolamide, and 0.2% w/v brimonidine tartrate (p. 13, table 1). Karavas teaches administration of the composition to the eye to reduce elevated intraocular pressure, wherein the composition is administered at least once per day, even twice or three times per day (p. 10, lines 22-33). 
Karavas teaches treating elevated intraocular pressure in a subject comprising topically administering to the eye a composition comprising 1% w/v brinzolamide, 0.2% w/v brimonidine tartrate, 0.006% benzalkonium chloride, a borate from at least about 0.05% w/v to advantageously less than about 1.0% w/v, polyols from about 1-5% w/v, sodium chloride as a tonicity agent, tyloxapol as a surfactant, wherein the concentration of surfactant is less than 1%, and carbomer as a viscosity or suspending agent, wherein the composition is administered daily, at least once or twice per day. As discussed previously, the claimed limitation of “about” 0.007% benzalkonium chloride encompasses .0063%, which is quite close to Karavas’ teaching of 0.006% benzalkonium chloride. See MPEP 2144.05: “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Karavas refers to the use of carbonic anhydrase inhibitors for treating humans with ocular hypertension (p. 1, lines 28-34); as such, it would have been prima facie obvious to have applied the method of Karavas to topically treat a mammalian eye. Furthermore, as Karavas teaches administering the composition to the eye at least once daily, as well as twice per day, it would have been prima facie obvious to one of ordinary skill in the art to have administered the composition to the eye of a subject in need of treatment for elevated intraocular pressure no more than twice per day. 
Karavas doesn’t teach wherein at least about 50% of particles in the composition are about 1-3 µm in size. 
Cetina-Cizmek teaches ophthalmic suspension formulations in an aqueous vehicle (title & abstract). Ophthalmic drugs include brimonidine and brinzolamide (para [0053]). Cetina-Cizmek teaches the ophthalmic drug in the formulation to have a particle size of less than 10 µm, particularly between about 1-7.5 µm, as suspensions containing particles of 10 µm and more, even if present in low concentration are undesirable in ophthalmic formulations as they can cause discomfort or eye irritation (para [0084-0086]). Cetina-Cizmek additionally teaches the aqueous vehicle comprises a preservative, with benzalkonium chloride taught as a preferred preservative, and that the amount of preservative is about 0.005-0.05 wt% (para [0072-0073]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have modified the method taught by Karavas by modifying the particle size of the drugs in the suspension formulation to be less than 10 µm, particularly between about 1-7.5 µm, as Cetina-Cizmek teaches ophthalmic suspension formulations, comprising agents such as brimonidine and brinzolamide, preferably are free of particles of 10 µm or greater, since these larger particles can cause irritation and discomfort. As such, it would have been prima facie obvious to have modified the method of Karavas by ensuring at least about 50% of the particles in the composition were between about 1-7.5 µm, which overlaps with the claimed size range, in order to avoid eye irritation or discomfort. Furthermore, Cetina-Cizmek teaches the amount of preservative, with benzalkonium chloride taught to be preferred, to range from about 0.005-0.05 wt%. As such, one of ordinary skill in the art would have found it prima facie obvious to have adjusted the amount of benzalkonium chloride in the method taught by Karavas, arriving at the claimed amount of about 0.007-0.02 wt%, since Cetina-Cizmek teaches this amount range of benzalkonium chloride to be acceptable for ophthalmic suspensions comprising agents such as brimonidine and brinzolamide. 
Regarding the limitation of claim 1, “further wherein performing the method results in an effect that (1) is bioequivalent or (2) results in a greater bioavailability of the brinzolamide compound, the brimonidine compound, or both, than the administration of a reference product comprising the same amount of a brinzolamide compound and the same amount of brimonidine compound that is administered three times per 24-hour period”; the limitation of claim 2, “wherein the composition is administered once per day but still results in an effect that is bioequivalent or results in greater bioavailability of the brinzolamide compound, the brimonidine compound, or both, when compared to application of the reference product three times per day”; the limitation of claim 18, “wherein the method provides a statistically significant greater bioavailability of the brinzolamide compound, the brimonidine compound, or both as compared to the reference product”; the limitation of claim 19, “wherein the reference product comprises 1 wt% brinzolamide, 0.2 wt% brimonidine tartrate, 0.003 wt% benzalkonium chloride, propylene glycol, carbomer, boric acid, mannitol, sodium chloride, tyloxapol, purified water, and optionally hydrochloric acid and sodium hydroxide used to adjust pH”; the limitation of claim 20, “wherein the reference product is a product approved by FDA under NDA #204251 as of October 1, 2020”; the limitation of claim 21, “wherein the composition has a significantly significant greater bioavailability of the brinzolamide compound, the brimonidine compound, or both as compared to the reference product”; the limitation of claim 22, “wherein the reference composition comprises 1 wt% brinzolamide, 0.2 wt% brimonidine tartrate, 0.003 wt% benzalkonium chloride, propylene glycol, carbomer, boric acid, mannitol, sodium chloride, tyloxapol, purified water, and optionally hydrochloric acid and sodium hydroxide used to adjust pH”; the limitation of claim 23, “wherein the reference product is a product approved under NDA #204251 as of October 1, 2020”,  Karavas teaches treatment of the same patient population with a composition that would have been prima facie obvious to the one administered in the instant claims in view of Cetina-Cizmek, e.g., treatment of the same patient population with the same ophthalmic suspension comprising the same active agents in the same concentrations. It would have been reasonably expected by one of ordinary skill in the art that the results of Karavas’ method of treatment would have provided the same results as recited by the instant claims 1-2 and 18-23. 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karavas et. Al., WO 2019091596 A1 (publ. 5/16/2019, cited in an IDS) in view of Cetina-Cizmek et. al., US 20130065888 (publ. 3/14/13, cited in an IDS) as applied to claims 1-6 and 15-24 above, and further in view of Jesudian et. al., US 20210369728 (publ. 12/2/2001; filed on 6/1/2021). 
The claims are drawn to a method of treating elevated intraocular pressure (IOP) in a mammalian eye comprising administering an effective amount of a pharmaceutically acceptable and ophthalmologically suitable composition to the eye no more than twice per 24-hour period, the composition comprising: brinzolamide at 1 wt%, brimonidine tartrate at 0.2 wt%, boric acid in an amount of 0.3 wt%, propylene glycol in an amount of 0.75 wt%, tyloxapol in an amount of 0.025 wt%, carbomer in an amount of 0.4 wt%, mannitol in an amount of 0.3 wt%, sodium chloride in an amount of 0.025 wt%, benzalkonium chloride in an amount of 0.007 wt%, and water; wherein the composition is a suspension, and wherein at least about 50% of particles in the composition are about 1-3 µm in size. 
Karavas and Cetina-Cizmek teach as discussed previously. Karavas teaches treating elevated intraocular pressure in a subject comprising topically administering to the eye a composition comprising 1% w/v brinzolamide, 0.2% w/v brimonidine tartrate, 0.006% benzalkonium chloride, a borate from at least about 0.05% w/v to advantageously less than about 1.0% w/v, polyols from about 1-5% w/v, sodium chloride as a tonicity agent, tyloxapol as a surfactant, wherein the concentration of surfactant is less than 1%, and carbomer as a viscosity or suspending agent. As the amount of borate from Karavas is taught to range from at least 0.05-less than 1.0%, it would have been prima facie obvious to have arrived at boric acid in an amount of about 0.3 wt%, as recited by claim 25. Furthermore, Karavas provides an example formulation wherein the amount of carbomer is 0.430 wt%, tyloxapol is present at .025 wt%, propylene glycol in an amount of 0.75 wt%, and water (p. 13, table 1). While mannitol is not explicitly taught by Karavas to be present in an amount of 0.3 wt%, Karavas does teach mannitol as a polyol, as well as that the amounts of polyols can be adjusted, from the compositions exemplified in table 1. Thus, it would have been prima facie obvious to one of ordinary skill in the art to have arrived at 0.3 wt% mannitol by routine experimentation, in the absence of evidence indicating this amount to be critical. See MPEP 2144.05 (II): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
However, sodium chloride in an amount of 0.025 wt% is not explicitly taught by Karavas and Cetina-Cizmek. 
Jesudian teaches ophthalmic compositions comprising brimonidine and brinzolamide with pharmaceutical excipients, for treating ocular hypertension and open angle glaucoma (title & abstract; para [0001]). Jesudian teaches suspensions (para [0027]), and tonicity agents including sodium chloride, wherein the tonicity agent is present from about 0.01-1% w/v (para [0053]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have modified the method of Karavas by adjusting the amount of sodium chloride to 0.025%, in view of Jesudian. Karavas teaches the ophthalmic composition for treatment to comprise a tonicity agent, with sodium chloride taught as a preferred tonicity agent, however, at a higher concentration than 0.025 wt% as recited by claim 25. Jesudian teaches ophthalmic compositions comprising the same active agents as Karavas’ composition, for treating the same ophthalmic conditions, wherein a tonicity agent, such as sodium chloride, is taught to be present in an amount from about 0.01-1%; since this range includes 0.025 wt%, it would have been prima facie obvious to have adjusted the amount of sodium chloride in the method taught by Karavas to 0.025 wt%, since Jesudian teaches this amount of tonicity agent is acceptable for ophthalmic suspension compositions comprising brimonidine and brinzolamide, and have had a reasonable expectation of success. 

Information Disclosure Statement
The IDS filed on 10/28/22 has been considered. 

Conclusion
Claims 1-6 and 15-25 were examined and are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627